DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter recited in claim 4 that “the given respective signal value of the arithmetic unit is represented by using the Canonical Signed Digit representation” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, the subject matter.  Although it is disclosed in paragraph [0033] of the specification that “In some implementations, the Canonical Signed Digit (CSD) representation may be used to represent any of the signal values 308, the output values 309, and the output value 310”, the specification only discloses FIR filters having coefficients represented in CSD but fails to discloses an FIR filter that enable a filtering of signal having values represented in CSD as recited in the claim.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10,12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wittig (6,590,931).
 	As per claim 1, Wittig discloses in figure 3 a finite impulse response (FIR) filter including: a delay line (4); a plurality of arithmetic units12, each arithmetic unit being coupled to a different one of a plurality of tap points of the delay line, each of the arithmetic units being configured to receive a respective signal value (delayed filter input) over the delay line, each of the arithmetic units being associated with a respective coefficient (COEFF); wherein any given one of the arithmetic units is configured to receive a respective control word (SHIFT GROUP, SHIFT, +/-, 0/1, see figures 5 and 6S) the respective control word specifying: (i) a plurality of trivial multiplication operations (multiply by 0/1/-1 by +/- and 0/1 ), and (ii) a plurality of bit shift operations (SHIFT GROUP, SHIFT), and wherein any given one of the arithmetic units is configured to estimate or calculate a product (a partial product) of the respective signal value of the arithmetic unit and the respective coefficient of the arithmetic unit by performing the trivial multiplication operations and bit shift operations that are specified by the respective control word that is received at the given arithmetic unit as claimed.  
 	As per claim 2, Wittig discloses in figure 1 the respective control word that is received at any given one of the arithmetic units encodes the respective coefficient that corresponds to the arithmetic unit.  
As per claim 3, Wittig discloses in figure 5 each of the plurality of trivial multiplication operations clearly includes multiplying (by 32,34) the given signal value of the respective arithmetic unit by a factor that is selected from the set of numbers consisting of {-1, 0, and +1}.  
 	As per claim 4, Wittig discloses the arithmetic unit using the Canonical Signed Digit representation (see figure 1).  
 	As per claim 5. Wittig discloses in figures 5 and 6, the control word includes a type-1 control word (+/- and 0/1 for multiply) and a type-2 control word (SHIFT GROUP, SHIFT for shift).  
As per claim 6, Wittig discloses in figures 5 and 6 the respective control word (+/- and 0/1) specifies a respective factor for each of the plurality of trivial multiplication operations.  
As per claim 7, Wittig discloses in figures 5 and 6 the respective control word (SHIFT GROUP, SHIFT) specifies a respective shift distance for each of the plurality of bit shift operations.  
As per claim 8, The respective control word of each of the plurality of arithmetic units as disclosed in figures 5 and 6 is inherently received from control circuitry that is operatively coupled to the FIR filter.  
 	As per claim 9,10.12-16 and 18-10, the claims are directed to a system and method having the same elements and operations recited in claims 1-8, and thus are rejected under the same rationale.

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittig (6,590,931).
 	It is noted that Wittig does not specifically discloses the FIR filter is part of a filter bank including one or more additional FIR filters and one or more data rate.  However, the claimed feature would have been an obvious application because Wittig discloses the filter being an FIR filter, and a use of one or more FIR filters and one or more data rate converters as parts of a filter bank is well-known in the art.

The prior art made of record and not relied upon disclosing filters and filter bank with coefficients represented in CSD is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182